Citation Nr: 0309268	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  96-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of mesenteric 
vein injury.  

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for transverse colon and 
middle colon artery and vein condition.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of foreign bodies in the eyes.  

5.  Entitlement to an increased evaluation for a right ear 
hearing loss disability, currently rated as 0 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January1959 to March 1962 
and from February 1966 to September 1970, to include service 
in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a VA Form 9, received in December 1997, the veteran 
indicated that he desired to withdraw the issues of 
entitlement to service connection for prostatitis and for 
cancer of the larynx.  Thus, the issues of entitlement to 
service connection for prostatitis and cancer of the larynx 
are withdrawn.  38 C.F.R. § 20.204 (2002).  

In VA Form 9, received in December 1982, the veteran 
referenced the issue of malaria.  In claims received in July 
1985 and October 1989, he raised multiple disorders, to 
include pain, weight loss, dizziness, nausea, nervousness, 
bad temperament and immobility.  These issues are referred to 
the RO for the appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

A January 1959 service entrance examination shows that the 
skin was normal.  A November 1960 record of treatment 
reflects that the veteran was treated for a rash on his back 
and right shoulder.  A February 1962 separation examination 
report shows that the skin was normal.  A September 1970 
separation examination report shows that the skin was normal.  
A February 1996 entrance examination shows that the skin was 
normal.  

VA inpatient treatment records, dated from June 1980 to July 
1980, reflect a diagnosis of lichen simplex chronicus of the 
ankle and xerosis of the right posterior trunk.  A July 1985 
VA outpatient treatment record notes a scaly erythematous 
area on the right ankle.  VA outpatient treatment records, 
dated in April 1986 and October 1986, reflect that the 
veteran had a rash on his leg and back.  The assessment was 
psoriasis.  

On VA examination in November 1989, the examiner noted that 
patches of eczema or psoriasis had been biopsied in the past 
at that facility.  The examiner stated that the skin lesions 
consisted of psoriasiform eczema.  

On VA examination in December 1996, the examiner noted the 
veteran's reported history that dermatologists had diagnosed 
a skin condition on his forearms as chloasma.  The examiner 
stated that the skin showed chloracne-like lesions of the 
forearms, with very thin skin that peeled off.  The examiner 
stated that it had never been accurately diagnosed.  The 
diagnosis was a skin rash on the arms compatible with 
chloasma.  The Board notes that the report of examination 
contains no opinion as to the etiology of any skin disorder 
or disease.  The Board further notes that the dermatology 
records referenced by the veteran do not appear to be 
associated with the claims file.  

In addition, a September 1985 letter from the Social Security 
Administration (SSA) reflects that the veteran is in receipt 
of SSA disability benefits.  The SSA records have not been 
associated with the claims file.  

The Board further notes that in a notice of disagreement, 
received in October 1997, the veteran indicated that he 
desired a hearing in regard to the issues of service 
connection for foreign bodies of the eyes and an increased 
evaluation for right ear hearing loss.  It does not appear 
that he has been afforded an opportunity for a hearing.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's 
claims on appeal, to include any 
decisions and the medical records upon 
which those decisions were based.

2.  The RO should obtain any outstanding 
relevant VA records not on file.  In 
particular, the RO should determine 
whether the patches of eczema or 
psoriasis were biopsied at the Dallas 
VAMC.  If so, the RO should obtain a 
copy of the records and associate the 
records with the claims file.  

3.  The veteran should submit the medical records 
from doctors who have provided treatment for a skin 
disorder, specifically any dermatological records.  

4.  Thereafter, the RO should send the 
claims file to the VA examiner who 
performed the December 1996 examination, 
if available, otherwise another VA 
examiner.  The examiner's attention 
should be directed to this remand.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any in-service diagnosis of a skin 
disorder is related to any current skin 
disorder.  The examiner should be 
provided an opportunity to review the 
claims folder and should indicate in the 
report that the claims file was 
reviewed.  A complete rationale should 
be given for any opinion expressed.

5.  The RO should schedule the veteran 
for a hearing before a hearing officer 
at the RO in association with his claims 
for an increased evaluation for a right 
ear hearing loss disability and for 
service connection for residuals of 
foreign bodies in the eyes.  

6.  The RO should issue a supplemental 
statement of the case pertaining to the 
issue of an increased evaluation for a 
right ear hearing loss disability in 
order to provide the veteran with the 
new criteria contained in 38 CFR 
3.383(3).  

7.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
must be issued.

8.  The veteran is informed that he is 
under an obligation to submit evidence 
of current disability and evidence 
linking such disability to service.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


